DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5, 7-11, 13-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “checking section” in the 6th line of the claim.  There is already “a checking section” introduced in the 5th line of the claim, and it is unclear if the recitation in the 6th line is referring to the previous recitation, or a new “checking section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADACHI (US6111601).
As to claim 15, ADACHI teaches a measuring arrangement for checking a rivet (Figure 1 teaches a device for checking a fastener.  Col. 6, Lines 25-27 teach the fastener can be a rivet.) for determining a rivet geometry, wherein the measuring arrangement has a tube arrangement for transporting the rivet along a transporting path (Col. 6, Lines 30-32 teach the fastener can be conveyed via a tube.  Col. 7, Lines 30-35 teach the device can be incorporated into transporting device mechanisms.  Figure 1 teaches tubes (A, B) that receive and remove the fastener.  Col. 7, Lines 1-7 teach that the Figure shows the system being used in a production environment.), which tube arrangement has a checking section and through which checking section the transporting path passes (Figure 1 teaches a checking section (on top of 26) where the rivet is transported via tubes (A, B).), and also a measuring chamber, which measuring (Figure 1 teaches a chamber (11) where the rivet (F) and the checking section is located.  Figure 1 teaches by illustration that the housing has no air bleed holes except the input/output tubing (A, B).  Col. 7, Line 7 and Col. 8 Lines 35-36 teach the use of vacuum systems for placement and movement of the fastener.), and has a checking arrangement assigned to the checking section for measuring the rivet. (Figure 1 teaches the checking arrangement that includes a light source (12) and a receiver (16).  Figure 1 also details the data processor (30) that processes the input data.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 2, 8-11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI (US6111601) in view of THOMPSON (US4823396).
As to claim 21, ADACHI teaches a measuring arrangement for checking a rivet (Figure 1 teaches a device for checking a fastener.  Col. 6, Lines 25-27 teach the fastener can be a rivet.) for determining a rivet geometry, wherein the measuring arrangement has a tube arrangement for transporting the rivet along a transporting path (Col. 6, Lines 30-32 teach the fastener can be conveyed via a tube.  Col. 7, Lines 30-35 teach the device can be incorporated into transporting device mechanisms.  Figure 1 teaches tubes (A, B) that receive and remove the fastener.  Col. 7, Lines 1-7 teach that the Figure shows the system being used in a production environment.), which tube arrangement has a checking section and through which checking section the transporting path passes (Figure 1 teaches a checking section (on top of 26) where the rivet is transported via tubes (A, B).), in which the rivet is measured (Figure 1 teaches the checking arrangement that includes a light source (12) and a receiver (16).  Figure 1 also details the data processor (30) that processes the input data.), wherein a measuring chamber is arranged around the checking section to provide an airtight seal (Figure 1 teaches a chamber (11) where the rivet (F) and the checking section is located.  Figure 1 teaches by illustration that the housing has no air bleed holes except the input/output tubing (A, B).  Col. 7, Line 7 and Col. 8 Lines 35-36 teach the use of vacuum systems for placement and movement of the fastener.)
 ADACHI does not explicitly disclose a rivet being transported from a rivet filling station along a transporting path in the direction of a riveting machine during the 
However, THOMPSON teaches a method for checking a fastener (Figure 1, Item 28, fastener), the fastener being transported from a fastener filling station along a transporting path in the direction of a riveting machine during the operation of the fastening machine (Col. 1, Lines 40-45 disclose that the fastener (28) travels from a hopper to a machine.), wherein the fastener is measured on the transporting path for determining a fastener geometry of the fastener. (Col. 3, Lines 21-27 disclose that the device (10) is for inspecting fasteners and is inserted into a fastener feed line (14).  Col. 4, Lines 16-20 disclose the geometric parameters measured by the system.) wherein the fastener is transported from the fastener filling station in the direction of the fastening machine by a tube arrangement (Col. 1, Lines 40-45 disclose that the device is used in a fastener feed line that runs between a hopper and machine.)
One of ordinary skill would have been motivated to apply the known checking section placement technique of THOMPSON to the rivet checking method of ADACHI in order to integrate the device into existing fastener feed systems (THOMPSON, Col. 2, Lines 19-20) in order to check and compare the dimensions of fasteners to be used in an assembly operation. (THOMPSON, Col. 2, Lines 1-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known checking section placement technique of THOMPSON to the rivet checking method of ADACHI in order to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, ADACHI in view of THOMPSON teaches method as claimed in claim 21, wherein the rivet is measured by an optical measuring method. (ADACHI, Figure 1 teaches a camera (16) that collects the data to measure the rivet (F).)

As to claim 8, ADACHI in view of THOMPSON teaches the method as claimed in claim 21, wherein the rivet is measured by a checking arrangement assigned to the checking section, a lighting arrangement of the checking arrangement lighting up the rivet (ADACHI Figure 1 teaches a lighting arrangement (12) for lighting up the fastener.) and a camera arrangement of the checking arrangement recording the rivet. (ADACHI Figure 1 teaches a camera arrangement (16) to capture the image of the fastener.)

As to claim 9, ADACHI in view of THOMPSON teaches the method as claimed in claim 8, wherein the camera arrangement records the rivet three-dimensionally. (ADACHI, Col. 6, Lines 50-55 teach a three dimensional image is generated from data processor (30) connected to the camera (16). the two dimensional image captured by the camera. Col. 8, Lines 1-2 teach the object is viewed and a series of images are collected while it is being rotated.)

As to claim 10, ADACHI in view of THOMPSON teaches the method as claimed in claim 8, wherein the camera arrangement records an inclined position of the rivet. (ADACHI, Col. 8, Lines 6-7 teach the fastener is positioned and recorded a few degrees from vertical.)

As to claim 11, ADACHI in view of THOMPSON teaches the method as claimed in claim 8, wherein the lighting arrangement is arranged with respect to the rivet substantially opposite the camera arrangement. (ADACHI, Figure 1 teaches the lighting arrangement (12) is opposite the camera (16).)

As to claim 14, ADACHI in view of THOMPSON teaches the method as claimed in claim 8, wherein the camera arrangement and/or the lighting arrangement is/are arranged at least partially within the measuring chamber. (ADACHI, Figure 1 teaches the camera (16) and lighting arrangement (12) are inside the chamber (11).)

As to claim 16, ADACHI in view of THOMPSON teaches the method as claimed in claim 2, wherein a head diameter, a shank diameter, a transition radius, a shank length and/or a head length of the rivet is measured. (ADACHI, Col. 10, Lines 15-20 teach the various parameters that can be measured, including major diameter and shank diameter. Alternatively, THOMPSON Col. 4, Lines 15-20 disclose that the diameter is measured.)

As to claim 17, ADACHI in view of THOMPSON teaches the method as claimed in claim 21, wherein the rivet is stopped in its transport in the checking section for a measuring time. (ADACHI, Col. 7, Lines 63-67 teach the fastener is stopped for an image measurement cycle, which is a measured time.)
As to claim 19, ADACHI in view of THOMPSON teaches the method as claimed in claim 9, wherein the camera arrangement records the rivet from at least two viewing directions. (ADACHI, Col. 6, Lines 50-55 teach a three dimensional image is generated from data processor (30) connected to the camera (16). Col. 8, Lines 1-2 teach the object is viewed from a number of directions while it is being rotated.)


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of THOMPSON (US4823396), as applied in claim 21, and further in view of SCHNEIDER et al. (US9579712), hereinafter SCHNEIDER.
As to claim 3, ADACHI in view of THOMPSON teaches the method as claimed in claim 21, wherein the specific rivet geometry of the rivet is gathered during measuring. (ADACHI, Col. 10, Lines 15-20 and THOMPSON, Col. 4, Lines 15-20)
ADACHI in view of THOMPSON is silent regarding comparing the rivet geometry with geometry parameters of the bore for compliance with tolerance criteria. 
However, SCHNEIDER teaches a method of scanning a bore to obtain geometry parameters and comparing these values to tolerance ranges stored in a control device. (Col. 2, Lines 55-67)
The advantage of using the bore scanning technique of SCHNEIDER with the rivet scanning technique of ADACHI is that “an extremely important aspect in many applications relating to setting rivets is that the countersinking of the previously created countersunk hole is matched as precisely as possible to the geometry of the countersunk rivet to be set” (SCNEIDER Col. 1, Lines 50-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the bore scanning technique of SCHNEIDER to the rivet scanning technique of ADACHI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

As to claim 4, ADACHI in view of THOMPSON and SCHNEIDER teaches the method as claimed in claim 3, wherein, if the tolerance criteria are complied with, the rivet is transported to the riveting machine (ADACHI, Col. 9 Lines 49-53 teach the diversion of rejected parts based on selection criteria measurements.  THOMPSON, Col. 4 Lines 32-36 disclose that the fastener (28) continues down the line (14) towards the assembly operation if tolerance criteria are complied with.) and the rivet is inserted by the riveting machine into a bore on the component and is subjected to a forming process. (SCHNEIDER Col. 6, Lines 4-8 disclose that the riveting machine (10) relies on tool control data when in operation.  This machine (10) is used for installing rivets.)

As to claim 5, ADACHI in view of THOMPSON and SCHNEIDER teaches the method as claimed in claim 3, wherein, if the tolerance criteria are exceeded, the rivet is transported into a reject position.  (ADACHI, Col. 9 Lines 49-53 teach the diversion of rejected parts based on selection criteria measurements. THOMPSON Col. 4, Lines 36-38 disclose that the fastener is removed from the line (14) is tolerance criteria are not met.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of THOMPSON (US4823396), as applied in claim 10, and further in view of NYGAARD et al. (US8237935) hereinafter NYGAARD.
As to claim 20, ADACHI in view of THOMPSON teaches the method as claimed in claim 10, wherein a rivet geometry is measured in an inclined position. (ADACHI, Col. 8, Lines 5-8 teach the rivet is measured a few degrees from vertical.)
ADACHI in view of THOMPSON is silent on correction occurring on the bases of the inclined measurement.
However, NYGAARD teaches a method of correcting the measurement of a fastener for part projection angle. (Col. 29, Lines 20-47 disclose the method for correcting for part projection angle, including a correction factor.)
The advantage of using the measurement correction technique of NYGAARD with the fastener scanning system of ADACHI is to assure correct measurements of the fastener despite an angled image taken by the camera/sensor.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the measurement correction technique of NYGAARD with the fastener scanning system of ADACHI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 16 February 2021, with respect to the rejection(s) of claim(s) 15 and 21 under 35 U.S.C. 103 using THOMPSON have been ADACHI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021